DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 5/10/2022 is acknowledged.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2022. Examiner notes the proper status indicator of “withdrawn” has not been given to claim 17. Claim 17 should be given the status indicator of withdrawn. See MPEP 714(II)(c) and 37 CFR 1.121.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/27/2020 and 12/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "12" and "13" have both been used to designate the same structure as shown in figure 1A. Reference character 12 according to the specification denotes a first opening and reference character 13 denotes a face. However as shown in figure 1A, both reference character 12 and 13 are being used to designate a single structure.  
Reference characters "25" and "35" have both been used to designate the same structure as shown in figure 3A. Reference character 25 according to the specification denotes a distal end and reference character 35 denotes an opening. However as shown in figure 3A, both reference character 25 and 35 are being used to designate a single structure.  
Reference characters "29" and "30" have both been used to designate the same structure as shown in figure 3A. Reference character 29 according to the specification denotes an elastic outer wall element and reference character 30 denotes a nozzle. However as shown in figure 3A, both reference character 29 and 30 are being used to designate a single structure.
Reference characters "23", “26” and "27" have been used to designate the same structure as shown in figure 3A. Reference character 23 according to the specification denotes a nozzle tube, reference character 26 denotes a proximal conduit section, and reference character 27 denotes an outer wall. However as shown in figure 3A, reference characters 22, 26, and 27 are being used to designate a single structure. Additionally paragraph [0046] supports that that conduit section 26 is a separate structure from the nozzle tube 23 as paragraph [0046] states “from the proximal conduit section 26 to the nozzle tube 23 the inner cross-section of the first conduit 11 decreases”.
Reference character “26” has been used to designate three different components in figure 3a. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because:
Line 4-5 recites “in axial direction”. This is grammatically correct. Additionally since antecedent basis is provided for the axial direction in line 2, Examiner suggests replacing “in axial direction” with “in the axial direction”.
Line 6-7 recites “in axial direction”. This is grammatically correct. Additionally since antecedent basis is provided for the axial direction in line 2, Examiner suggests replacing “in axial direction” with “in the axial direction”.
Line 7 recites “the flow”. There is insufficient antecedent basis for “the flow”. Examiner suggests replacing “the flow” with “a flow”.
Line 11 recites “second fluid”. As antecedent basis is already provided for the second fluid in line 4, Examiner suggests replacing “second fluid” in line 11 with “the second fluid”. 
Line 12 recites “in axial direction”. This is grammatically correct. Additionally since antecedent basis is provided for the axial direction in line 2, Examiner suggests replacing “in axial direction” with “in the axial direction”.
Line 12 recites “the central working jet”. There is insufficient antecedent basis for “the central working jet”. Examiner suggests replacing “the central working jet” with “a central working jet”.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:   
Line 1 recites “An Instrument”. All other recitations of the word “instrument” are not capitalized. Appropriate correction is required. Examiner suggests replacing “An Instrument” with “An instrument”. 
Line 6 recites “in axial direction”. This is grammatically incorrect. Additionally since antecedent basis is provided for the axial direction in line 3-4, Examiner suggests replacing “in axial direction” with “in the axial direction”.
Line 7-8 recites “due to the flowing in the reacceleration zone”. There is insufficient antecedent basis for “the flowing”. Appropriate correction is required. Examiner suggests replacing “due to the flowing in the reacceleration zone” with “due to a flow in the reacceleration zone”.
Line 8-9 recites “in axial direction”. This is grammatically incorrect. Additionally since antecedent basis is provided for the axial direction in line 3-4, Examiner suggests replacing “in axial direction” with “in the axial direction”.
Claim 2 is objected to because of the following informalities:   
Line 4 recites “in axial direction”. This is grammatically incorrect. Additionally since antecedent basis is provided for the axial direction in claim 1, which claim 2 depends on, Examiner suggests replacing “in axial direction” with “in the axial direction”.
Line 6-7 recites “the first fluid output”. There is insufficient antecedent basis for this limitation. Appropriate correction is required. Examiner suggests replacing “the first fluid output” with “an output of the first fluid”. 
Line 8 recites “in axial direction”. This is grammatically incorrect. Additionally since antecedent basis is provided for the axial direction in claim 1, which claim 2 depends on, Examiner suggests replacing “in axial direction” with “in the axial direction”.
Claim 3 is objected to because of the following informalities:   
Line 3 recites “the inner cross-section”. There is insufficient antecedent basis for this limitation. Appropriate correction is required. Examiner suggests replacing “the inner cross-section” with “an inner cross-section”.
Line 3-4 recites “in flow direction”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “in flow direction” with “in a flow direction”.
Claim 5 is objected to because of the following informalities:   
Line 3-4 recites “of second fluid”. Since antecedent basis is provided for the second fluid in claim 1, which claim 5 depends on, Examiner suggests replacing “of second fluid” with “of the second fluid”. 
Claim 7 is objected to because of the following informalities:   
Line 1-2 recites “the outer wall of the second conduit”. There is insufficient antecedent basis for this limitation. Appropriate correction is required. Examiner suggests replacing “the outer wall of the second conduit” with “an outer wall of the second conduit”.
Claim 12 is objected to because of the following informalities:   
Line 5-6 recites “the distal end of the instrument”. There is insufficient antecedent basis for this limitation. Appropriate correction is required. Examiner suggests replacing “the distal end of the instrument” with “a distal end of the instrument”.
Line 8-9 recites “the distal end”. Examiner suggests replacing “the distal end” with “the distal end of the instrument” in order to keep claim terminology consistent and clear. 
Claim 13 is objected to because of the following informalities:   
Line 1-2 recites “the preacceleration zone”. There is insufficient antecedent basis for this limitation. Claim 13 is dependent on claim 1. Claim 1 does not provide antecedent basis for “the preacceleration zone”. Appropriate correction is required. Examiner suggests replacing “the preacceleration zone” with “a preacceleration zone”.
Claim 15 is objected to because of the following informalities:   
Line 2 recites “an instrument according to claim 1”. Examiner suggests replacing “an instrument according to claim 1” with “the instrument according to claim 1” as claim 1 provides antecedent basis for the instrument. 
Claim 16 is objected to because of the following informalities:   
Line 6-7 recites “the tissue”. There is insufficient antecedent basis for this limitation. Appropriate correction is required. Examiner suggests replacing “the tissue” with “a tissue”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, 
Line 9 recites “a first fluid”. Line 2 of claim 1 also recites “a first fluid”. It is unclear if the first fluid in line 9 is the same fluid as the first fluid in line 2. Appropriate correction is required. For examination purposes Examiner construes them to be the same. Examiner suggests replacing “a first fluid” in line 9 with “the first fluid”. 
Examiner notes claims 2-16 are similarly rejected by virtue of their dependency on claim 1.
	In regard to claim 6,
	Line 2 recites “the shell flow to the first conduit”. There is insufficient antecedent basis for the limitation in this claim. It is unclear what “the shell flow” is and what flow it refers to. Claim 6 is dependent on claim 1. Claim 5 introduces “a ring-shaped shell flow of second fluid”. Examiner suggests either amending claim 6 to be dependent on claim 5 and modifying “the shell flow to the first conduit” to state “the ring-shaped shell flow of the second fluid towards the first conduit” or replacing “the shell flow to the first conduit” with “a shell flow of the second fluid towards the first conduit” if the shell flow is of the second fluid. For examination purposes Examiner construes the shell flow to be of the second fluid. Examiner notes line 4-5 which states “the shell flow” would also need to be amended accordingly. 
	Line 3 recites “the working flow”. There is insufficient antecedent basis for the limitation in this claim. It is unclear what flow of fluid “the working flow” refers to. Appropriate correction is required. Examiner suggests replacing “the working flow” with “a working flow” if the working flow is different from the flow in the reacceleration zone. For examination purposes Examiner construes “the working flow” to be the flow of the first fluid in the reacceleration zone. 
	Line 4 recites “ingredients from the shell flow”. Claim 6 depends on claim 1. Claim 1 recites “ingredients of the second fluid”. It is unclear if the ingredients of claim 6 are the same as the ingredients in claim 1. Appropriate correction is required. For examination purposes Examiner construes them to be the same. Examiner suggests replacing “ingredients from the shell flow” with “the ingredients of the second fluid”.
	In regard to claim 9,
Line 4 recites “a centering device is effective”. It is unclear what is meant by this limitation. It is unclear what the centering device is effective to do. Appropriate correction is required. For examination purposes Examiner construes “a centering device is effective” to mean that the centering device is positioned between the tube section and the first conduit. Examiner suggests replacing “a centering device is effective” with “a centering device is positioned”.
Examiner notes claim 10 is similarly rejected by virtue of its dependency on claim 9.
In regard to claim 12,
Line 1-6 recites “wherein the instrument is configured to channel the first fluid and the second fluid adjacent to each other in conduit sections of the first and second conduit arranged adjacent to each other until they reach a transition location close to the distal end of the instrument”. It is unclear which structure the term “they” refers to. For examination purposes Examiner construes the term “they” to be “the first fluid” and “the second fluid”. Examiner suggests replacing “they” with “the first fluid and the second fluid”. 
In regard to claim 16,
Line 1-14 recites “wherein the supply device comprises a control that controls the application system such that within an application time interval during a first working fluid supply interval the first fluid is supplied such that it comprises a first velocity at the first opening for creation of a channel in the tissue, during a second working fluid supply interval the first fluid is supplied such that it comprises a reduced first velocity at the first opening that is smaller than the first velocity and at least during phases during the second working fluid supply interval the second fluid is supplied such that it comprises a second velocity at the first opening that is smaller than the reduced first velocity”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Examiner suggests amending line 1-14 to state “wherein the supply device comprises a control configured to control the application system such that within an application time interval during a first working fluid supply interval the first fluid is supplied such that it comprises a first velocity at the first opening for creation of a channel in the tissue, during a second working fluid supply interval the first fluid is supplied such that it comprises a reduced first velocity at the first opening that is smaller than the first velocity and at least during phases during the second working fluid supply interval the second fluid is supplied such that it comprises a second velocity at the first opening that is smaller than the reduced first velocity”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fech (U.S. PG publication 20160184524). 
In regard to claim 1,
Fech discloses an Instrument (see figure 2A and 4B; Examiner notes the instrument is construed as the instrument head 20 shown in figure 4B which although not shown in figure 4B is attached to inlets 11 and 12 shown in figure 2A; paragraph [0074]) comprising: 
a first conduit (figure 4B, item 21) for outputting a first fluid (fluid within item 21; paragraph [0078]) from a first opening (figure 4B, item 26) of the first conduit in an axial direction into a reacceleration zone (figure 4B, item 24; Examiner notes reservoir 24 is construed as a reacceleration zone since a second fluid within reservoir 24 can be reaccelerated by the first fluid as supported by paragraph [0078]); and a second conduit (figure 4B, item 22) for channeling of a second fluid (fluid within item 22; paragraph [0078] and [0082]) into the reacceleration zone in axial direction (paragraph [0078] and [0082]) such that ingredients of the second fluid due to the flowing in the reacceleration zone are reaccelerated in axial direction by a first fluid (see 112 rejection above for claim interpretation) entering the reacceleration zone (paragraph [0078]).
[AltContent: textbox (Preacceleration zone)]In regard to claim 2,
[AltContent: arrow]
    PNG
    media_image1.png
    227
    414
    media_image1.png
    Greyscale

Fech discloses the instrument of claim 1, having a preacceleration zone (see figure 4B above) of the second conduit upstream of the reacceleration zone (see figure 4B above), wherein the instrument is configured to preaccelerate the second fluid in axial direction in the preacceleration zone (paragraph [0078] and [0082]), and wherein the first opening is arranged at the reacceleration zone such that the first fluid output from the first opening reaccelerates the preaccelerated second fluid in axial direction (paragraph [0078]).
In regard to claim 3,
[AltContent: textbox (Preacceleration zone)][AltContent: ][AltContent: textbox (Nozzle section)][AltContent: arrow]
    PNG
    media_image1.png
    227
    414
    media_image1.png
    Greyscale

Fech discloses the instrument of claim 2, wherein the preacceleration zone is formed by a nozzle section (see figure 4B above) of the second conduit in which the inner cross-section tapers in flow direction (see figure 4B above wherein part of the nozzle section has an inner cross-section that tapers in flow direction).
In regard to claim 4,
[AltContent: ][AltContent: textbox (Subsection of the nozzle section)][AltContent: arrow]
    PNG
    media_image1.png
    227
    414
    media_image1.png
    Greyscale


Fech discloses the instrument of claim 3, wherein the inner cross-section of the nozzle section continuously tapers in at least a subsection of the nozzle section (see figure 4B above).
In regard to claim 5,
Fech discloses the instrument of claim 1, wherein the second conduit concentrically surrounds the first conduit at the first opening (see figure 4B) in order to create a ring-shaped shell flow of second fluid around the first fluid exiting from the first opening (Examiner notes the fluid present in item 22 which surrounds item 21 when the first fluid exits the first opening is construed as creating a ring-shaped shell flow of second fluid due to the concentric construction).
In regard to claim 7,
[AltContent: ][AltContent: textbox (Section)]
    PNG
    media_image1.png
    227
    414
    media_image1.png
    Greyscale

Fech discloses the instrument of claim 1, wherein the outer wall (outer wall of item 14) of the second conduit is elastic in a section around the first opening (paragraph [0007]: wherein the shaft (item 14) is elastic. Since the entire shaft is elastic, the outer wall of the second conduit is elastic in a section around the first opening).
In regard to claim 8,
Fech discloses the instrument of claim 7, wherein the section is formed by an elastic element that forms the outer wall of the second conduit (paragraph [0007]; see analysis of claim 7 above).
In regard to claim 9,
[AltContent: textbox (Tube section)][AltContent: ][AltContent: ][AltContent: textbox (Section)]
    PNG
    media_image1.png
    227
    414
    media_image1.png
    Greyscale

Fech discloses the instrument of claim 8, wherein the elastic element is upstream connected with a tube section (see figure 4B above) of the second conduit, and wherein radially between the tube section and the first conduit a centering device (item 25) is effective (see 112 rejection above for claim interpretation; see figure 4B).
[AltContent: textbox (Tube section of first conduit)]In regard to claim 10,
[AltContent: ][AltContent: ][AltContent: textbox (Tube section of second conduit)][AltContent: ][AltContent: textbox (Section)]
    PNG
    media_image1.png
    227
    414
    media_image1.png
    Greyscale


Fech discloses the instrument of claim 9, wherein the tube section of the second conduit surrounds a tube section of the first conduit (see figure 4B above), wherein the centering device is arranged radially between the tube section of the second conduit and the tube section of the first conduit in order to concentrically align the tube section of the first conduit with the tube section of the second conduit (see figure 4B above).
In regard to claim 11,
Fech discloses the instrument of claim 1, wherein the second conduit ends downstream of the first opening and/or upstream of a distal opening of the instrument (see figure 4B).
[AltContent: ][AltContent: textbox (Distal end of the instrument )]In regard to claim 12,
[AltContent: rect][AltContent: connector][AltContent: textbox (Transition location)]
    PNG
    media_image2.png
    250
    491
    media_image2.png
    Greyscale

Fech discloses the instrument of claim 1, wherein the instrument is configured to channel the first fluid and the second fluid adjacent to each other in conduit sections (item 11 and 12) of the first and second conduit arranged adjacent to each other until they reach a transition location (see figure 2A above) close to the distal end of the instrument (see figure 2A above; Examiner notes the transition location is construed as being close to the distal end of the instrument due to its placement) and to channel the first fluid and the second fluid in coaxial conduit sections of the first and second conduit after the transition location to the distal end (see figure 2A above).
In regard to claim 13,
Fech discloses the instrument of claim 1, wherein the preacceleration zone and/or the reacceleration zone are arranged in a head (item 20) of the instrument (see figure 4B).
In regard to claim 14,
Fech discloses an instrument head (item 20) for the instrument according to claim 13 (see rejection of claim 13 above).
In regard to claim 15,
Fech discloses an application system (instrument of figure 2A and 4B; Examiner notes the instrument is construed as the instrument head 20 shown in figure 4B which although not shown in figure 4B is attached to inlets 11 and 12 shown in figure 2A; paragraph [0074] in conjunction with supply system 50) comprising: an instrument according to claim 1 (see rejection of claim 1 above; instrument of figure 2A and 4B); and 
a supply device (item 50) that is in fluid connection with the first conduit and the second conduit (paragraph [0099]) and that is configured to supply the first fluid and the second fluid in a sequence of supply intervals (paragraph [0099]-[0103]).
In regard to claim 16,
Fech discloses the application system of claim 15, wherein the supply device comprises a control (item 51) that controls the application system (paragraph [0100]-[0105]) such that within an application time interval during a first working fluid supply interval (interval t1; paragraph [0101]) the first fluid is supplied such that it comprises a first velocity at the first opening for creation of a channel in the tissue (paragraph [0101] and [0078]; Examiner notes since a channel is created in the tissue, the velocity that is used to create that channel is construed as the first velocity; Examiner further notes the control is fully capable of the intended function due to its structure), during a second working fluid supply interval (T2 and T3 are construed as the second working fluid supply interval) the first fluid is supplied such that it comprises a reduced first velocity at the first opening that is smaller than the first velocity (paragraph [0078], [0012] and [0103]; Examiner notes the velocity is construed as a reduced first velocity as it does not create a channel in the tissue, but rather is only used as a propellant; Examiner further notes the control is fully capable of the intended function due to its structure) and at least during phases (T2) during the second working fluid supply interval the second fluid is supplied such that it comprises a second velocity at the first opening that is smaller than the reduced first velocity (paragraph [0078] and [0102]; Examiner notes the second velocity is construed as smaller than the reduced first velocity as the second fluid is not supplied at a velocity sufficient to exit reservoir 24 while the reduced first velocity enables fluid to exit reservoir 24; Examiner further notes the control is fully capable of the intended function due to its structure).
Claims 1, 5-6, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogt (U.S. PG publication 20130331772).
In regard to claim 1,
Vogt discloses an Instrument (see figure 1) comprising: 
[AltContent: textbox (First opening)][AltContent: arrow]
    PNG
    media_image3.png
    590
    509
    media_image3.png
    Greyscale

a first conduit (figure 1, item 4) for outputting a first fluid (gas) from a first opening (see figure 1) of the first conduit (paragraph [0054]) in an axial direction into a reacceleration zone (figure 1, item 30; paragraph [0057]); and a second conduit (figure 1, item 32 and 24) for channeling of a second fluid (liquid) into the reacceleration zone in axial direction (paragraph [0057]) such that ingredients of the second fluid due to the flowing in the reacceleration zone are reaccelerated in axial direction by a first fluid entering the reacceleration zone (paragraph [0057]).
In regard to claim 5,
Vogt discloses the instrument of claim 1, wherein the second conduit concentrically surrounds the first conduit at the first opening (see figure 1) in order to create a ring-shaped shell flow of second fluid around the first fluid exiting from the first opening (paragraph [0057]; Examiner notes due to the concentric configuration a ring-shaped shell flow of second fluid is created around the first fluid exiting from the first opening).
In regard to claim 6,
Vogt discloses the instrument of claim 1, wherein the second conduit is configured to radially closely approach the shell flow (see 112 rejection above for claim interpretation) to the first conduit such that the working flow (see 112 rejection above for claim interpretation) that exits from the first opening sucks ingredients (see 112 rejection above for claim interpretation) from the shell flow into the working flow (paragraph [0057]).
In regard to claim 11,
Vogt discloses the instrument of claim 1, wherein the second conduit ends downstream of the first opening and/or upstream of a distal opening of the instrument (see figure 1: wherein the second conduit ends downstream of the first opening).
In regard to claim 13,
[AltContent: textbox (Head )][AltContent: ][AltContent: connector]
    PNG
    media_image3.png
    590
    509
    media_image3.png
    Greyscale

Vogt discloses the instrument of claim 1, wherein the preacceleration zone and/or the reacceleration zone are arranged in a head of the instrument (see figure 1 above where the reacceleration zone is arranged in a head of the instrument).
In regard to claim 14,
Vogt discloses an instrument head (see figure 1 above) for the instrument according to claim 13 (see rejection of claim 13 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783        
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783